Citation Nr: 0112100	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability due 
to exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1948.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran's original claim included service connection for 
a lung disability due to smoking in service.  VA's General 
Counsel has held that direct service connection of disability 
may be established if the evidence establishes that injury or 
disease resulted from tobacco use during active service. 
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  However, the 
subsequent enactment of Public Law No. 105-206 prohibits 
service connection of a disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during service. This change in 
law applies to claims filed after June 9, 1998.  The 
veteran's claim was filed in May 1999, and thus the Board 
will not consider the matter further.  

REMAND

The veteran seeks service connection for a lung disability 
due to exposure to asbestos in service.  The record reflects 
that his service medical records are unavailable and presumed 
to have been destroyed by fire.  The service personnel 
records show that the veteran's MOS was that of mechanic and 
driver.  He has argued that he was exposed to asbestos while 
working on brakes while in service and that he currently has 
asbestosis as a result of such exposure.  

Private medical records show a diagnosis of asbestosis, and 
pulmonary fibrosis as a result of asbestos in 1992.  X-rays 
were noted to show increased bilateral interstitial markings, 
especially in the bases.  However, the hospital report also 
indicates that there was no radiologic evidence of 
asbestosis.  In addition, COPD has also been diagnosed.  

The veteran's MOS as a mechanic and driver in service 
establishes that he may have been exposed to asbestos 
therein.  It is noted in a February 1994 private medical 
record, that the veteran stated that he had stopped smoking 
five years prior.  He reported that he was an auto mechanic 
for three years and then went into the "heating and air 
conditioning business, and got exposed to asbestos".  It was 
stated that he also was in a machine shop and for 12 years 
did some maintenance work before retiring.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It is noted that the veteran has 
not been afforded a VA pulmonary examination in conjunction 
with his claim.  

Accordingly, this case is REMANDED for the following:



1. The veteran should be asked to submit 
or identify any medical evidence or 
opinion that he has asbestosis, any other 
asbestos related disease, or a lung 
disability, and that such is related to 
asbestos exposure during service.  The RO 
should obtain any evidence identified.  

2.  Upon receipt of any additional 
information, the RO should undertake any 
further development deemed warranted in 
regard to the veteran's reported in-
service and post-service exposure to 
asbestos.   

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA X-ray 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.  A 
designated "B reader" radiologist should 
read and interpret the veteran's X-rays.  
(A "B reader" is one certified by 
examination to read and grade asbestos 
films.)  If the radiologist determines 
that high-resolution computerized 
tomography or other scanning of the chest 
is necessary, this should also be 
accomplished.  

4.  The veteran should then be afforded a 
comprehensive medical examination by a 
board certified pulmonary specialist who 
has not previously examined him.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should be 
requested to conduct a comprehensive 
medical examination, with special 
emphasis on the discovery and diagnosis 
of any disorders of his respiratory 
system.  All necessary tests and studies, 
to include pulmonary function tests, 
should be conducted at this time.  The 
results of the B Reader interpretation 
and the claims folder must be made 
available to the examiner who should note 
the review of same in the examination 
report.  In the course of the 
examination, the specialist should take a 
detailed history of the veteran's in-
service and civilian exposure to 
asbestos, and any other potential causes 
of any respiratory disorders found.  The 
examiner should identify all 
respiratory/pulmonary abnormalities, and 
provide the etiology and a detailed 
account of all relevant pathology found.  
The doctor should express an opinion as 
to whether there is any pleural 
thickening, pleural plaques, or any other 
abnormal findings that are as likely as 
not due to any asbestos exposure during 
service, and, if so, whether they 
constitute asbestosis or other asbestos 
related disorder.   If the examiner 
concludes that any such abnormalities are 
not asbestos related, an explanation for 
that opinion must be given.  All findings 
must be supported by complete reasons and 
bases.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5. The RO should then review the B Reader 
and physical examination reports and 
ensure that they are fully responsive to 
the Board's questions. If they are not, 
they must be returned for revision.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The claim should then be 
readjudicated to determine whether the 
veteran has asbestosis due to in-service 
asbestos exposure.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




